ON PETITION FOR REHEARING
In the petition for rehearing, the appellant urges that her complaint states a cause of action for specific performance. We adhere to the view that the complaint, in its present form, does not state such, or any, cause of action. A rehearing will be granted, however, for the purpose of considering whether or not the case should be remanded for the purpose of giving the appellant an opportunity to apply to the court below for leave to file an amended complaint.
Rehearing granted.